Citation Nr: 0412093	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  02-10 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.	Entitlement to service connection for chronic jaw 
dislocation residuals.  

2.	Entitlement to an initial compensable disability 
evaluation for the veteran's right (major) navicular bone 
fracture residuals.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The veteran 




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active service from September 1960 to 
September 1963.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Newark, New Jersey, Regional Office (RO) which, in 
pertinent part, established service connection for right 
(major) navicular bone fracture residuals, right (major) 
fifth finger fracture residuals, and left forehead scar 
residuals; assigned noncompensable evaluations for those 
disabilities; determined that the veteran had not submitted 
well-grounded claims of entitlement to service connection for 
a post-operative right shoulder disorder and chronic jaw 
dislocation residuals; denied the claims; and denied a 
compensable rating under the provisions of 38 C.F.R. § 3.324.  
The veteran was notified of the adverse decision and his 
appellate rights in October 2000.  In October 2000, the 
veteran submitted a notice of disagreement with the 
evaluations assigned for his right navicular bone and right 
fifth finger fracture residuals and left forehead scar 
residuals; the denial of service connection for chronic right 
shoulder and jaw disorders; and the denial of a compensable 
rating under the provisions of 38 C.F.R. § 3.324.  In April 
2001, the RO adjudicated the veteran's entitlement to service 
connection for a chronic right shoulder disorder and chronic 
jaw dislocation residuals on the merits and denied the 
claims.  

In April 2002, the RO granted service connection for right 
(major) shoulder impingement syndrome and assigned a 20 
percent evaluation for that disability.  In May 2002, the RO 
issued a statement of the case to the veteran and his 
accredited representative.  In June 2002, the veteran 
submitted a substantive appeal from the denial of service 
connection for chronic jaw dislocation residuals and an 
initial compensable evaluation for his right navicular bone 
fracture residuals.  In February 2003, the veteran was 
afforded a hearing before the undersigned Acting Veterans Law 
Judge.  The veteran has been represented throughout this 
appeal by the National Association of County Veterans Service 
Officers.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected right 
navicular bone fracture residuals.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provided a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, 
the Board has framed the issue as entitlement to an initial 
compensable evaluation for the veteran's right (major) 
fracture residuals.  The veteran is not prejudiced by such 
action.  The Board has not dismissed any issue and the law 
and regulations governing the evaluation of disabilities is 
the same regardless of how the issue is styled.  

The Board observes that the veteran did not submit a timely 
substantive appeal from that portion of the September 1999 
rating decision which assigned noncompensable evaluations for 
his right fifth finger fracture residuals and left forehead 
scar residuals.  Therefore, the issues are not before the 
Board for appellate consideration and will not be addressed 
below.  Additionally, the Board notes that the April 2002 
award of a 20 percent evaluation for the veteran's right 
shoulder disability renders the issue of his entitlement to a 
compensable rating under the provisions of 38 C.F.R. § 3.324 
(2003) moot.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  

At the hearing on appeal, the accredited representative 
advanced an informal claim of entitlement to an increased 
evaluation for the veteran's right (major) shoulder 
impingement syndrome.  It appears that the RO has not had an 
opportunity to act upon the claim.  Absent an adjudication, a 
notice of disagreement, a statement of the case, and a 
substantive appeal, the Board does not have jurisdiction over 
the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 
279, 284 (1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Jurisdiction does matter and it is not "harmless" when the 
VA fails to consider threshold jurisdictional issues during 
the claim adjudication process.  Furthermore, this Acting 
Veterans Law Judge cannot have jurisdiction of the issue.  38 
C.F.R. § 19.13 (2003).  The Court has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2003).  


REMAND

In his June 2002 substantive appeal, the veteran advanced 
that he had a chronic jaw arthritic disorder.  At the 
February 2003 hearing before the undersigned Acting Veterans 
Law Judge, the veteran testified that while he was undergoing 
various surgical procedures, treating physicians had observed 
that he had a chronic jaw disability.  The veteran stated 
further that his right wrist had been recently examined by 
John Cristini, M.D.  Clinical documentation of the cited 
treatment is not of record.  The VA should obtain all 
relevant VA and private treatment records which could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

At the hearing before the undersigned Acting Veterans Law 
Judge, the veteran testified that his right navicular bone 
fracture residuals were productive of significant physical 
impairment which affected his ability to write; to shake 
hands; and to don certain types of clothing.  The veteran 
clarified that he no longer worked as a car salesman due, in 
part, to his right wrist disorder.  Given the apparent 
increase in severity of the veteran's right navicular bone 
fracture residuals, the Board finds that an additional VA 
examination for compensation purposes would be helpful in 
resolving the issues raised by the instant appeal.  

The January 2002 Veterans Claims Assistance Act of 2000 
(VCAA) notice issued to the veteran discusses only the 
evidence required to support a claim for service connection 
and does not provide information as to the evidence needed 
for an initial compensable evaluation for the veteran's right 
navicular bone fracture residuals.  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has 
recently invalidated the regulations which empowered the 
Board to issue written notification of the VCAA to veterans.  
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003).  Accordingly, this case is 
REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met.  
2.  The RO should then request that the 
veteran provide information as to all 
treatment of his alleged chronic jaw 
dislocation residuals and his 
service-connected right (major) navicular 
bone fracture residuals including the 
names and addresses of all treating 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact John Cristini, M.D., and all 
other identified health care providers 
and request that they forward copies of 
all available clinical documentation 
pertaining to treatment of the veteran, 
not already of record, for incorporation 
into the record.  

3.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes in order to 
determine the current nature and severity 
of his alleged chronic jaw dislocation 
residuals and right (major) navicular 
bone fracture residuals.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  

If a chronic jaw disorder is identified, 
the examiner or examiners should advance 
an opinion addressing the following 
question:  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that the identified 
disability had its onset during active 
service; is etiological related to the 
veteran's inservice head trauma; or is in 
any other way causally related to active 
service?  

The examiner or examiners should identify 
the limitation of activity imposed by the 
veteran's right navicular bone fracture 
residuals with a full description of the 
effect of the disability upon his 
ordinary activities.  The examiner or 
examiners should fully describe any 
weakened movement, excess fatigability, 
and incoordination present.  
Determinations as to whether the veteran 
exhibits pain with use of his right wrist 
should be noted and described.  If 
feasible, the determinations concerning 
pain, weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination is 
not feasible, this should be stated for 
the record and the reasons provided.  The 
examiner or examiners should express an 
opinion as to the impact of the veteran's 
right navicular bone fracture residuals 
upon his vocational pursuits.  Send the 
claims folder to the examiner or 
examiners for review.  The examination 
report should specifically state that 
such a review was conducted.  

4.  The RO should then readjudicate the 
veteran's entitlement to service 
connection for chronic jaw dislocation 
residuals and an initial compensable 
evaluation for his right (major) 
navicular bone fracture residuals.  If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	J. T. HUTCHESON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


